FILED
                              NOT FOR PUBLICATION                           AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDGAR SANCHEZ ESCOBEDO;                           No. 08-73673
MARTHA SANCHEZ,
                                                  Agency Nos. A075-753-388
               Petitioners,                                   A075-753-269

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Edgar Sanchez Escobedo and Martha Sanchez, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. Our jurisdiction is




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for

review.

         In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s denial of their motion to reopen. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

         We lack jurisdiction to review the BIA’s March 24, 2008, order dismissing

petitioners’ direct appeal because this petition for review is not timely as to that

order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                    08-73673